Citation Nr: 1327041	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  12-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a nasal disability to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a throat disability to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to April 1970.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In March 2013, the Veteran requested that a hearing before the Board be postponed and rescheduled, because he was unable to appear for the scheduled hearing because of inclement weather. 

To ensure procedural due process, the case is REMANDED for the following action:

Schedule the Veteran for an electronic hearing before a Veterans Law Judge at the VAMC in Iron Mountain, Michigan, if available, or at the RO, if a hearing cannot be conducted at the VAMC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


